DETAILED ACTION
This office action is in response to the application filed May 6, 2022 in which claims 1-4 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 2 of claim 1 recites the limitation “an upper wall and lower wall which are constructed from a water impermeable, sheetlike material.”  However, for further clarity, claim 1 should be amended to recite, for example, “an upper wall and a lower wall, the upper wall and the lower wall being constructed from a water impermeable, sheetlike material.”
Claim 1 is objected to because of the following informalities:  Lines 5-6 of claim 1 recite the limitation “an opening between the upper and lower wall.”  However, for further clarity, claim 1 should be amended to recite “an opening between the upper wall and the lower wall.”  
Claim 4 is objected to because of the following informalities:  Claim 4 recites “visor,” which should be amended to recite “said visor” or “the visor.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a spring-like member” on line 7 and “said spring-like material” on lines 8-9.  These limitations render claim 1 indefinite because it is unclear whether “said spring-like material” is the result of an inadvertent drafting error and should have recited “said spring-like member” or whether the “spring-like member” and “spring-like material” are intended to denote separate elements, in which case “said spring-like material” lacks proper antecedent basis.  For purposes of examination, it will be interpreted that the limitation on lines 8-9 should have recited “said spring-like member.”  
Dependent claims are rejected at least for depending from a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,350,686. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the each recite substantially the same elements including a collapsible drinking vessel attached to a visor of a hat comprising an upper wall and a lower wall and a spring-like member.

INSTANT APPLICATION
USPN 11,350,686
CLAIMS
1
1

2
2

3
1, 4

4
6


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected, as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over 10,624,438 Hoskins in view of USPN 4,739,905 Nelson and in further view of USPN 7,681,253 Kobayashi.
To claim 1, Hoskins discloses a collapsible drinking vessel (10 of Figures 1-3B; col. 7, lines 38-67) comprising:
an upper wall and a lower wall, the upper wall and the lower wall being constructed from a water impermeable, sheetlike material (see Figures 1-3B; col. 1, lines 18-32),
	wherein the upper wall and the lower wall are joined to form a cavity of the drinking vessel, and wherein a mouth of the drinking vessel is formed by an opening between the upper wall and the lower wall (see Figures 1-3B; col. 7, lines 38-76); and
	wherein the mouth of the vessel includes a spring-like member which resides on the lower wall near the mouth of the vessel, said spring-like member adapted to open and close the mouth of the vessel (see Figures 1-3B; col. 7, lines 49-53).
Hoskins does not disclose the collapsible drinking vessel attached to the visor of a hat.
However, Nelson teaches a hat with a drinking vessel attached (see Figures 1-2; Abstract) and Kobayashi teaches a hat visor with water stored therein (see all Figures; Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the collapsible drinking vessel of Hoskins to the visor of a hat because Nelson teaches that it is known in the art to attach drinking vessels to a hat and Kobayashi teaches that it is known in the art to store water within the visor of a hat.  It would further have been obvious to one of ordinary skill in the art that a hat visor with the collapsible member of Hoskins attached would provide a more discreet mechanism for carrying beverages on a hat than that of Nelson.  It would additionally further have been obvious to one of ordinary skill in the art that someone running in a race, for example, will have a need for hydration and limited options for storing drinks on their person.

To claim 2, the modified invention of Hoskins (i.e. Hoskins in view of Nelson and Kobayashi, as detailed above) further teaches a drinking vessel wherein the upper wall is universally attached to a horizontal surface of said visor (see Figures 1-3B of Hoskins and all Figures of Kobayashi; Hoskins teaches a sheet-like upper wall and Kobayashi teaches a water-carrying structure that is universally attached to a horizontal surface of a visor).

To claim 3, the modified invention of Hoskins (i.e. Hoskins in view of Nelson and Kobayashi, as detailed above) further teaches a drinking vessel wherein the spring-like member comprises a semi-rigid plastic body (see Figures 1-3B of Hoskins; col. 7, lines 1-17 and col. 13, lines 34-35 of Hoskins).

To claim 4, the modified invention of Hoskins (i.e. Hoskins in view of Nelson and Kobayashi, as detailed above) further teaches a drinking vessel wherein the semi-rigid, plastic body includes a leading-edge surface, generally conforming in shape to an anterior edge of the visor (see Figures 1-3B of Hoskins and all Figures of Kobayashi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732